
	
		I
		112th CONGRESS
		2d Session
		H. R. 6653
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2012
			Mr. Paulsen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  standards for determining employment status, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Independent Contractor Tax Fairness
			 and Simplification Act of 2012.
		2.FindingsThe Congress finds the following:
			(1)Independent
			 contractors play a vital role in our economy.
			(2)Independent
			 contractors embrace the entrepreneurial spirit of our country and are free to
			 seek economic opportunities that best fit their needs.
			(3)Many small
			 businesses start as an independent contractor and grow creating jobs for other
			 individuals.
			(4)The proper
			 classification of individuals as employees and independent contractors is a
			 significant responsibility for businesses.
			(5)The rules and
			 guidelines for determining whether an individual is an independent contractor
			 or an employee lack clarity and consistency.
			(6)It is in the best
			 interests of taxpayers, the Federal Government and the business community to
			 have fair and objective rules for determining who is an independent contractor
			 and who is an employee.
			3.Standards for
			 determining employment status
			(a)In
			 generalChapter 25 of the Internal Revenue Code of 1986 (general
			 provisions relating to employment taxes) is amended by adding after section
			 3510 the following new sections:
				
					3511.Controversies
				involving whether individuals are employees for purposes of the employment
				taxes
						(a)Termination of
				certain employment tax liability
							(1)In
				generalIf—
								(A)for purposes of
				employment taxes, the taxpayer did not treat an individual as an employee for
				any period, and
								(B)in the case of
				periods after December 31, 1978, all returns (including information returns)
				required to be filed by the taxpayer with respect to such individual for such
				period are filed on a basis consistent with the taxpayer’s treatment of such
				individual as not being an employee,
								then, for
				purposes of applying such taxes for such period with respect to the taxpayer,
				the individual shall be deemed not to be an employee unless the taxpayer had no
				reasonable basis for not treating such individual as an employee.(2)Statutory
				standards providing one method of satisfying the requirements of paragraph
				(1)For purposes of paragraph
				(1), a taxpayer shall in any case be treated as having a reasonable basis for
				not treating an individual as an employee for a period if the taxpayer’s
				treatment of such individual for such period was in reasonable reliance on any
				of the following—
								(A)judicial
				precedent, published rulings, technical advice with respect to the taxpayer, or
				a letter ruling to the taxpayer,
								(B)a past Internal
				Revenue Service audit of the taxpayer in which there was no assessment
				attributable to the treatment (for employment tax purposes) of the individuals
				holding positions substantially similar to the position held by this
				individual, or
								(C)long-standing
				recognized practice of a significant segment of the industry in which such
				individual was engaged.
								(3)Consistency
				required in the case of prior tax treatmentParagraph (1) shall
				not apply with respect to the treatment of any individual for employment tax
				purposes for any period ending after December 31, 2012, if the taxpayer (or a
				predecessor) has treated any individual holding a substantially similar
				position as an employee for purposes of the employment taxes for any period
				beginning after December 31, 2011.
							(4)Refund or credit
				of overpaymentIf refund or credit of any overpayment of an
				employment tax resulting from the application of paragraph (1) is not barred on
				the date of the enactment of this section by any law or rule of law, the period
				for filing a claim for refund or credit of such overpayment (to the extent
				attributable to the application of paragraph (1)) shall not expire before the
				date 1 year after the date of the enactment of this section.
							(b)Prohibition
				against regulations and rulings on employment statusExcept for
				purposes of providing Revenue Rulings with respect to section 3512, no
				regulation or Revenue Ruling shall be published on or after the date of the
				enactment of this section by the Department of the Treasury (including the
				Internal Revenue Service) with respect to the employment status of any
				individual for purposes of the employment taxes.
						(c)DefinitionsFor
				purposes of this section—
							(1)Employment
				taxThe term employment tax means any tax imposed by
				this subtitle.
							(2)Employment
				statusThe term employment status means the status
				of an individual, under the usual common law rules applicable in determining
				the employer-employee relationship, as an employee or as an independent
				contractor (or other individual who is not an employee).
							(d)ExceptionThis
				section shall not apply in the case of an individual who, pursuant to an
				arrangement between the taxpayer and another person, provides services for such
				other person as an engineer, designer, drafter, computer programmer, systems
				analyst, or other similarly skilled worker engaged in a similar line of
				work.
						(e)Special rules
				for application of section
							(1)Notice of
				availability of sectionAn officer or employee of the Internal
				Revenue Service shall, before or at the commencement of any audit inquiry
				relating to the employment status of one or more individuals who perform
				services for the taxpayer, provide the taxpayer with a written notice of the
				provisions of this section.
							(2)Rules relating
				to statutory standardsFor purposes of subsection (a)(2)—
								(A)a taxpayer may not
				rely on an audit commenced after December 31, 1996, for purposes of
				subparagraph (B) thereof unless such audit included an examination for
				employment tax purposes of whether the individual involved (or any individual
				holding a position substantially similar to the position held by the individual
				involved) should be treated as an employee of the taxpayer,
								(B)in no event shall
				the significant segment requirement of subparagraph (C) thereof be construed to
				require a reasonable showing of the practice of more than 25 percent of the
				industry (determined by not taking into account the taxpayer), and
								(C)in applying the
				long-standing recognized practice requirement of subparagraph (C)
				thereof—
									(i)such requirement
				shall not be construed as requiring the practice to have continued for more
				than 10 years, and
									(ii)a
				practice shall not fail to be treated as long-standing merely because such
				practice began after 1978.
									(3)Availability of
				safe harborsNothing in this section shall be construed to
				provide that subsection (a) only applies where the individual involved is
				otherwise an employee of the taxpayer.
							(4)Burden of
				proof
								(A)In
				generalIf—
									(i)a
				taxpayer establishes a prima facie case that it was reasonable not to treat an
				individual as an employee for purposes of this section, and
									(ii)the taxpayer has
				fully cooperated with reasonable requests from the Secretary of the Treasury or
				his delegate,
									then
				the burden of proof with respect to such treatment shall be on the
				Secretary.(B)Exception for
				other reasonable basisIn the case of any issue involving whether
				the taxpayer had a reasonable basis not to treat an individual as an employee
				for purposes of this section, subparagraph (A) shall only apply for purposes of
				determining whether the taxpayer meets the requirements of subparagraph (A),
				(B), or (C) of subsection (a)(2).
								(5)Preservation of
				prior period safe harborIf—
								(A)an individual
				would (but for the treatment referred to in subparagraph (B)) be deemed not to
				be an employee of the taxpayer under subsection (a) for any prior period,
				and
								(B)such individual is
				treated by the taxpayer as an employee for employment tax purposes for any
				subsequent period,
								then, for
				purposes of applying such taxes for such prior period with respect to the
				taxpayer, the individual shall be deemed not to be an employee.(6)Substantially
				similar positionFor purposes of this section, the determination
				as to whether an individual holds a position substantially similar to a
				position held by another individual shall include consideration of the
				relationship between the taxpayer and such individuals.
							3512.Safe harbor
				standards for determining employment status
						(a)General
				ruleFor purposes of this title, if the requirements of
				subsection (c) are met with respect to any service performed by any service
				provider, then with respect to such service—
							(1)the service
				provider shall not be treated as an employee,
							(2)the service
				recipient shall not be treated as an employer,
							(3)the payor shall
				not be treated as an employer, and
							(4)compensation paid
				or received for such service shall not be treated as paid or received with
				respect to employment.
							(b)Statutory
				employeesNothing in this section shall supersede the categories
				of employees described in section 3121(d)(3).
						(c)Requirements
							(1)In
				generalThe requirements of this subsection are met if the
				requirements of paragraphs (2) and (3) are met.
							(2)Investment or
				income fluctuationA service provider meets the requirements of
				this paragraph if the service provider—
								(A)incurs significant
				financial responsibility for providing and maintaining the necessary equipment
				and facilities to perform the work outlined in their qualified agreement,
				and
								(B)either—
									(i)incurs
				unreimbursed expenses, or
									(ii)risks income
				fluctuations because the remuneration with respect to such service is directly
				related to sales or other output rather than solely to the number of hours
				actually worked or expenses incurred.
									(3)Control of time
				worked and performance of servicesA service provider meets the
				requirements of this paragraph if the service provider—
								(A)is compensated
				upon factors related to the work performed, such as a percentage of revenue or
				scheduled rates, and not solely on the basis of hours or time expended,
				and
								(B)substantially
				controls the means and manner of performing the services, in conformance with
				regulatory requirements, the specifications of the service recipient or payor
				and any additional requirements specified in the qualified agreement.
								(d)DefinitionsFor
				the purposes of this section—
							(1)Service
				providerThe term service provider means any
				individual or entity that performs service for another company under a
				qualified agreement.
							(2)Service
				recipientThe term service recipient means the
				person or entity for whom the service provider performs such service.
							(3)PayorThe
				term payor means the person or entity that pays the service
				provider for the performance of such service in the event that the service
				recipients do not pay the service provider.
							(4)ExceptionsThe
				terms service recipient and payor do not include any
				entity which is owned in whole or in part by the service provider.
							(5)Qualified
				agreementThe term qualified agreement means a
				written contract between a service provider and the service recipient for whom
				the services are performed or the payor that provides that the service
				provider—
								(A)will not be
				treated as an employee with respect to such services for the purpose of this
				title, and
								(B)has been informed
				of the Federal tax obligations resulting from such
				treatment.
								.
			(b)Conforming
			 amendments
				(1)Section 530 of the
			 Revenue Act of 1978 is hereby repealed.
				(2)The table of
			 sections for chapter 25 of such Code is amended by adding at the end the
			 following new items:
					
						
							Sec. 3511. Controversies involving whether individuals are
				employees for purposes of the employment taxes.
							Sec. 3512. Safe harbor standards for determining employment
				status.
						
						.
				(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this Act shall take effect beginning on the first day of the first calendar
			 year beginning after the date of enactment of this Act.
				(2)Repeal of
			 section 530The amendment made by subsection (b)(1) shall apply
			 to periods in calendar years beginning after the date of enactment of this
			 Act.
				
